FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RUTH H. SUYAT,                                  No. 08-15292

               Plaintiff - Appellant,            D.C. No. CV-06-00476-SOM/KSC

   v.
                                                 MEMORANDUM *
 JOHN E. POTTER, Postmaster General,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Hawaii
                 Susan Oki Mollway, Chief District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Ruth H. Suyat appeals pro se from the district court’s summary judgment for

the United States Postal Service in her action alleging sex discrimination in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
employment, wrongful termination, and underpaid wages. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo, Vasquez v. County of Los

Angeles, 349 F.3d 634, 639 (9th Cir. 2003), and we affirm.

       The district court properly granted summary judgment on Suyat’s sex

discrimination claim because she failed to present evidence that the Postal

Service’s legitimate nondiscriminatory reason for selecting a male candidate

instead of her for the open sales clerk position was pretext for sex discrimination.

See id. at 642 (affirming summary judgment for employer on claim of employment

discrimination because plaintiff failed to show pretext).

       The district court properly granted summary judgment on the wrongful

termination and breach of contract claims because Suyat did not show that she was

actually appointed to the position and obtained contractual or statutory rights to

bring such claims. See Fed. R. Civ. P. 56(c).

       AFFIRMED.




GT/Research                               2                                    08-15292